Citation Nr: 0125757	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  96-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from June 1967 to July 1968.  
This period of service ended with an honorable discharge.  
The veteran also had active service from October 1971 to July 
1972.  His second period of service ended in a discharge 
under Other than Honorable Conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  The issue originally on appeal was whether new 
and material evidence had been submitted to reopen a 
previously denied claim for entitlement to service connection 
for an acquired psychiatric disability.  This appeal was 
originally before the Board in April 1999, but was remanded 
in order to schedule the veteran for a hearing.  The veteran 
failed to report for his scheduled hearing.  The appeal was 
returned to the Board in August 1999, at which time it was 
determined that the veteran had submitted new and material 
evidence, and that his claim for entitlement to service 
connection for an acquired psychiatric disability was 
reopened.  However, the Board remanded the reopened claim to 
the RO for further development, and to afford the RO an 
opportunity to adjudicate the veteran's claim on a de novo 
basis.  The RO has obtained or attempted to obtain all 
records requested in the August 1999 remand.  The veteran 
failed to report for the examinations scheduled in 
conjunction with the remand.  The RO has reviewed the 
veteran's claim on a de novo basis, but has determined that 
service connection for a psychiatric disability is not 
merited.  Therefore, the veteran's appeal has been returned 
to the Board for further review.  


FINDINGS OF FACT

1.  The service medical records for the veteran's first 
period of active service are negative for complaints or a 
diagnosis of a psychiatric disability.  

2.  The initial diagnosis of a psychiatric disability 
occurred many years after the veteran's discharge from active 
service.  

3.  Post service private medical opinions that relate the 
veteran's current psychiatric disability to events in active 
service are based not on a review of the relevant evidence, 
but on an inaccurate account of events in active service 
provided solely by the veteran. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1151 (West 1991); 38 C.F.R. §§ 3.12, 3.306(a), 
3.307, 3.309 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed an acquired 
psychiatric disability as a result of active service.  He 
argues that this disability was caused by service in Vietnam, 
or by a gunshot wound to his leg.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
in March 1995 and informed him of what type of evidence was 
required to reopen his previously denied claim for 
entitlement to service connection for a psychiatric 
disability.  An August 1995 letter informed the veteran of 
the basis of the denial of his claims, and of the evidence 
needed to reopen.  A December 1995 letter notified the 
veteran of the denial of his claim.  A February 1996 
statement of the case provided the veteran with the 
regulations pertaining to service connection and character of 
discharge.  A supplemental statement of the case was sent to 
the veteran in November 1996.  In a January 2000 letter, the 
RO informed the veteran that additional evidence was being 
requested from private sources as a result of the August 1999 
remand, but that it was ultimately his responsibility to 
insure the information was received by the VA.  An additional 
letter was sent to the veteran in January 2001 that explained 
the basis for the continued denial of his claim, the effects 
of the VCAA, and the duties of both the VA and the veteran 
under the VCAA.  Finally, a supplemental statement of the 
case was issued in April 2001, which informed the veteran of 
the basis of the 

most recent denial of his claim.  The Board concludes that 
the discussions of the letters, the statement of the case, 
and the supplemental statements of the case sent to the 
veteran informed him of the manner of evidence required to 
prevail in his claim, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran has been contacted by the RO on 
multiple occasions in order to obtain information regarding 
medical treatment for his claimed disability, and that the RO 
has obtained or attempted to obtain all evidence identified 
by the veteran.  The most recent attempt to obtain records 
was made following the August 1999 remand.  The reply to this 
request forwarded the records that were available, and 
informed the VA of the records that were unobtainable.  It 
did not provide the RO with another source from which to seek 
the missing records or suggest that they were stored 
elsewhere.  There is no indication of any other outstanding 
medical records.  The veteran was scheduled for a 
videoconference hearing at the RO, but failed to report.  He 
was also scheduled for VA examinations of his disability, 
including an examination requested by the August 1999 remand 
which was to provide specifically identified information 
relevant to his claim.  The veteran failed to report for this 
examination without good cause.  Therefore, the Board must 
conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on 

VA with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a psychosis 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted in the introduction, the veteran's second period of 
active service ended in a discharge under Other than 
Honorable Conditions.  A June 1980 Administrative 

Decision concluded that while the veteran was entitled to VA 
benefits arising from service from June 1967 to July 1968, 
his discharge under Other than Honorable Conditions for the 
period of service from October 1971 to July 1972 was held to 
have been under Dishonorable Conditions for VA purposes, and 
constitutes a bar to payment of VA benefits based on this 
period of service with the exception of medical treatment for 
any disability or disabilities determined to be service 
connected.  See 38 C.F.R. § 3.12.  

A review of the veteran's personnel records is negative for 
evidence of service in Southeast Asia.  His only foreign 
service was in Germany.  

The service medical records for the veteran's first period of 
active service are negative for treatment or diagnosis of a 
psychiatric disability.  The June 1967 enlistment examination 
showed that the psychiatric examination was normal, and the 
veteran did not report a history of any relevant symptoms on 
a Report of Medical History obtained at that time.  The July 
1968 discharge examination stated that the psychiatric 
examination was normal.  A report of medical history obtained 
at that time notes that the veteran answered "yes" to a 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  A note stated that these complaints 
were due to being in debt and being in the service.  The 
service medical records are completely negative for evidence 
of a gunshot wound.  

Private medical records from July 1970 show that the veteran 
was seen for complaints of upper abdominal pain.  During the 
examination, the veteran noted that his pains were 
exacerbated by emotional stress.  

The service medical records for the veteran's second period 
of service show that he was activated for missing reserve 
meetings, but then required treatment at the emergency room 
for use of amphetamines.  His symptoms included agitation, 
paranoia, and apprehension.  The impression was improper use 
of drugs; 

amphetamines.  Additional records show that the veteran 
continued to be hospitalized for drug abuse until he was 
discharged for duty in November 1971.  

Private medical records from January 1972 show that the 
veteran was admitted to the hospital for treatment of a 
contusion of the head.  The veteran gave a history of having 
a bullet removed from his left leg at Fort Carson, Colorado, 
in 1971.  He also complained of pain in the right thumb, but 
he said the pain started due to a gunshot wound in service.  

The veteran was afforded an examination prior to discharge 
from his second period of service in June 1972.  Scars of the 
left leg and left thumb were noted.  The psychiatric 
examination was normal.  The report of medical history 
obtained at this time shows that the veteran answered "yes" 
to a history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  A note 
stated that the veteran had shot himself with a 22 caliber 
pistol by accident in the left leg.  He was currently fine.  

VA treatment records from September 1979 note that the 
veteran was treated for several complaints.  These records 
add that the veteran has experienced nerve problems for 
years.  

The veteran was examined by Talmadge V. Hays, M.D., in 
December 1987.  He gave a history of having a bullet removed 
from his leg during service in 1971.  No psychiatric 
disability was noted.  

An October 1988 letter from Dr. Hays states that the veteran 
was seen in September 1988 with a chief complaint of profound 
nervousness and the inability to cope with everyday life.  
The diagnostic impression was severe anxiety neurosis, with 
schizoid personality changes.  


A November 1988 letter from a psychologist says that the 
veteran's diagnosis is agoraphobia, moderate.  

In a September 1989 letter, Dr. Hays says that he has treated 
the veteran intermittently over a protracted period of time, 
during which time he had found him to be profoundly 
depressed, obviously concerned about himself, and unable to 
perform any type of work activity.  On objective study, his 
problems included severe gastritis, esophagitis, and 
associated anxiety reaction which incapacitates him from any 
type of stressful activity.  

An undated letter from Charles A. Moore, M.D., says that he 
has examined the veteran on four occasions, starting in June 
1989 and most recently in November 1989.  His diagnoses 
included severe anxiety with severe anxiety attacks.  

The veteran underwent a private psychiatric examination in 
April 1990.  Following examination, the diagnoses were 
dysthymic disorder of moderate severity of many year's 
duration, alcohol dependence, generalized anxiety disorder 
with panic attacks and agoraphobia, somatic ills, and 
histrionic personality.  

In a statement from Dr. Moore received in September 1993, he 
indicated that he had treated the veteran since 1985.  He 
further said that the veteran had served in Vietnam from 1969 
to 1970, and that he was in good health before the war.  The 
diagnoses included post-traumatic stress disorder (PTSD), 
with severe anxiety, and alcohol abuse.  Dr. Moore opined 
that the veteran has multiple psychiatric problems, most 
likely starting during the war from 1969 to 1970.  A copy of 
this letter was submitted again in March 1995.  

A lay statement from H. J. in support of the veteran's claim 
was received in April 1995.  This statement said that the 
veteran had been sick his entire life, and should not have 
been allowed into the military.  The veteran had informed H. 
J. that he had 

been under a doctor's care at Fort Reilly, Kansas, for a 
nervous condition.  H. J. believed the veteran should have 
been given a medical discharge.  

A second lay statement was also received in April 1995.  The 
author of this statement indicated that he first knew the 
veteran to have been sick with a heart murmur when he was 
only a few months old.  He said the veteran was very nervous 
as a child.  The author of this statement believed that 
military service had worsened the veteran's disability.  

An additional statement from Dr. Moore was received in April 
1995.  Dr. Moore said that he had treated the veteran since 
1985.  After talking to his family and friends, it was 
determined that the veteran had experienced life long anxiety 
attacks and depression.  Dr. Moore opined that service in 
Vietnam from 1969 to 1970 had exacerbated his condition.  

In an August 1995 letter, Dr. Hays noted that he and a 
previous member of his partnership had treated the veteran 
for many years.  The veteran had been diagnosed in July 1970 
with severe emotional distress, with nausea and vomiting.  He 
indicated that this was the result of experiences in which he 
received a gunshot wound in service.  A review of numerous 
physical examinations by both Dr. Hays and others suggested 
that the veteran has an unrealistic and schizoid circumstance 
which has prevailed subsequent to his military experience.  A 
review of December 1987 records suggested a schizoid 
personality disorder.  The veteran was seeking to confirm the 
presence of anxiety and frustration which originated with his 
military experience.  An examination revealed some evidence 
of previous surgery on his left leg status post gunshot 
wound, which allegedly occurred in military service.  After 
review of the veteran's neuropsychiatric status, Dr. Hays 
estimated that the veteran has severe anxiety neurosis.  Dr. 
Hays opined that historically at least, there is a linear 
relationship between the veteran's anxiety neurosis and his 
military experience.  

In a July 1996 letter, Dr. Hays indicated that documentation 
from as early as October 1971 reveals that the veteran was 
profoundly involved in psychoneurological treatment.

A January 1997 letter from a private doctor says that the 
veteran was seen, and that he brought a copy of an October 
1971 hospitalization.  The October 1971 diagnosis was 
improper use of drugs; amphetamines.  

A June 1999 letter from Dr. Hays states that the veteran was 
seen earlier that month.  As a result of that examination, he 
concludes that the veteran has a substantial psychoneurosis 
which has become worse since his previous assessments were 
accomplished.  He opined that the veteran has schizoid or 
schizophrenic behavior from time to time which adversely 
affects the quality of his life.  The etiology of this 
disability was not noted.  

November 1999 records from Dr. Hays indicate that veteran had 
recently been admitted to the hospital after being seen in 
the office due to an acute panic attack.  During the course 
of admission, he developed an acute episode that was 
perceived to be an initial encounter of angina pectoris, and 
coronary artery disease was found during hospitalization.  
Additional November 1999 records show treatment for cardiac 
complaints with anxiety.  

In a reply for a request for additional records from the VA, 
a February 2000 statement from Dr. Hays notes that he only 
keeps records for his patients for five years.  In addition, 
the veteran had been dismissed from his practice in December 
1999.  

May 2000 records show that the veteran failed to report for a 
scheduled VA psychiatric examination.  

The Board is unable to find that entitlement to service 
connection for an acquired 

psychiatric disability is demonstrated by the evidence.  
Initially, the Board again notes that the veteran's second 
period of active service ended under Dishonorable Conditions 
for VA purposes and constitutes a bar to payment of VA 
benefits based on this period of service.  Therefore, the 
veteran's first period of active service is the only period 
of active service upon which a grant of compensation for a 
service connected disability may be based.  38 C.F.R. § 3.12.  

The service medical records for the first period of active 
service are negative for a diagnosis of a psychiatric 
disability.  Both the entrance and discharge examinations 
show that a psychiatric examination was normal.  Although the 
veteran reported frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble, his records state these complaints were due 
to being in debt and being in the service, and do not contain 
a diagnosis of a psychiatric disability.  There is no 
evidence of treatment for a psychiatric disability between 
the veteran's two periods of service, and the only treatment 
during the second period of service was for improper use of 
drugs.  Although the veteran again reported frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
at discharge, the psychiatric examination obtained at that 
time was normal.  

Although the post service medical records show that the 
veteran complained of nerve problems on a few occasions, the 
initial evidence of a diagnosis of a psychiatric disability 
is dated October 1988, which is more than 20 years after the 
veteran's discharge from his first period of active service.  
The examiner did not relate this diagnosis to active service.  
The initial evidence of an opinion that relates the veteran's 
current psychiatric disability to active service is the 
September 1993 statement from Dr. Moore.  In this statement, 
Dr. Moore opines that the veteran's disability is due to his 
experiences in the Vietnam war.  In a similar opinion dated 
April 1995, Dr. Moore states that the veteran's disability 
existed prior to service, but was aggravated by the Vietnam 
war.  However, the Board finds that both of these opinions 
are flawed because the evidence shows that the veteran did 
not serve in Vietnam.  As the history upon which these 
opinions were based was apparently 

provided entirely by the veteran and is contradicted by the 
record, and as an opinion based upon an inaccurate factual 
premise has no probative value, they may not serve to 
establish an etiological relationship between the veteran's 
current disability and active service.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The evidence includes two additional opinions that purport to 
relate the veteran's current psychiatric disability to active 
service.  In an August 1995 letter, Dr. Hays notes that the 
veteran allegedly sustained a gunshot wound in service, and 
states that historically at least, there is a linear 
relationship between the veteran's anxiety neurosis and his 
military experience.  He notes evidence of emotional distress 
from July 1970.  However, this opinion is flawed for two 
reasons.  Once again, it appears to be based on a faulty 
medical history.  The first period of active service is 
completely negative for evidence of a gunshot wound, and 
although the discharge examination and medical history 
obtained at the time of the veteran's second discharge note a 
history of a self-inflicted gunshot wound to the left leg, 
these records do not state that this injury occurred during 
service.  Even if it were to be assumed that it did, any 
psychiatric disability arising from this injury would not be 
eligible for service connection, as it occurred during the 
period of service that ended with a dishonorable discharge.  
At this point, the second flaw in the August 1995 opinion 
from Dr. Hays becomes apparent.  Dr. Hays appears to have 
based his opinion on events that occurred during the second 
period of service.  This is evident from Dr. Hay's July 1996 
follow-up letter, in which he states that documentation from 
as early as October 1971 reveals that the veteran was 
profoundly involved in psychoneurological treatment.  There 
is no mention of the veteran's first period of service or any 
incidents alleged to have occurred in the first period of 
service in either letter.  Therefore, the opinions of Dr. 
Hays are insufficient to establish an etiological 
relationship between the veteran's first period of active 
service and his current psychiatric disability.  Finally, the 
Board has considered both the opinions of the veteran, and 
the lay opinions that have been offered.  However, there is 
no 

indication that either the veteran or the people who 
submitted the lay opinions are physicians, and they are not 
qualified to express a medical opinion regarding a 
relationship between the veteran's current disability and 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

At this juncture, the Board notes that the veteran failed to 
report for a VA psychiatric examination scheduled for May 
2000, and has not provided good cause for his failure to 
report.  The examiner was to offer an opinion as to whether 
or not the veteran's psychiatric disability was related to 
active service.  However, the Board must now decide the 
veteran's claim on the basis of the evidence of record.  See 
38 C.F.R. § 3.655(b).  As there is no evidence of a diagnosis 
of a psychiatric disability during the veteran's first period 
of service or until many years after discharge from this 
period of service, and as there is no evidence of a valid, 
competent opinion to show a relationship between the 
veteran's current disability and his first period of active 
service, the preponderance of the evidence of record is 
against his claim, and entitlement to service connection for 
a psychiatric disability is not warranted.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

